Citation Nr: 1236179	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-32 351	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury.

2.  Entitlement to service connection for residuals of a cervical strain.

3.  Entitlement to an initial compensable rating, so an initial rating higher than 0 percent, for residuals of a left hand laceration, including a consequent scar, and whether service connection and additional compensation is also warranted for a left thumb laceration as secondary to this now service-connected left hand scar condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Appellant had active military service from June 1977 to March 1983.  He had additional service, including active duty for training (ACDUTRA) in the Army Reserves in at least September 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia, and a more recent April 2012 decision of the Appeals Management Center (AMC) in Washington, DC.

In September 2010, the Board remanded these claims (and another, which at the time was for service connection for residuals of a left hand laceration) to obtain all outstanding treatment records, to verify the dates of the Appellant's active military service, including especially to clarify exactly when he was on active duty (AD), ACDUTRA, and inactive duty training (INACDUTRA), and to have him undergo a VA compensation examination to first determine whether he has chronic disabilities affecting his left hand and cervical spine and then, if confirmed he does, for a medical nexus opinion concerning the etiology of these claimed disorders, including especially in terms of the likelihood they date back to his military service or are otherwise etiologically related to his service.

On remand, additional treatment records were obtained and the requested VA compensation examination performed in October 2010.  The AMC also obtained service personnel records (SPRs) confirming the Appellant was on ACDUTRA at least during September 1987.  After considering this and other evidence, the AMC issued the April 2012 decision granting the claim for service connection for residuals of the left hand laceration, including especially for a consequent scar.  The AMC assigned an initial 0 percent (i.e., noncompensable) rating for this left hand scar retroactively effective from August 19, 2004, the date of receipt of this claim.

In a supplemental statement of the case (SSOC) also issued in April 2012, however, the AMC continued to deny the remaining claims for service connection for residuals of a left shoulder injury and cervical strain.

The Appellant submitted a May 2012 statement (on VA Form 21-4138) in response to the AMC's April 2012 decision concerning his left hand scar condition.  He took exception with the initial 0 percent rating assigned for this disability, though not also the effective date, so he is appealing for a higher initial rating for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  See also Fenderson v. West, 12 Vet. App. 119, 125 (1999) (indicating that when a claimant appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).  And, although requested, the AMC or RO has not provided him a statement of the case (SOC) concerning this downstream claim for a higher initial rating for this now service-connected disability.  So the appropriate disposition in this circumstance is to remand, rather than merely refer, this downstream claim to provide him this required SOC, also to give him opportunity in response to this SOC to submit a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this downstream claim to the Board.  38 C.F.R. § 20.200.  See also Manlincon v. West, 12 Vet. App. 238 (1999).

He also argued in that May 2012 statement in support of this claim that the AMC had failed to take into account the fact that service connection is additionally warranted for a left thumb laceration as secondary to his service-connected left hand scar condition, citing 38 C.F.R. § 3.310(a) and the holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.310(b).  He therefore is requesting additional compensation for this additional disability that he believes is part and parcel of his left hand scar condition.  So, on remand, this also must be considered.

For reasons that will be discussed, because he has left arm and hand tremors, another VA compensation examination is needed to assist in determining whether he has this additionally claimed disability involving his left thumb, that is, above and beyond just the scar on this hand itself, so as to in turn warrant the granting of service connection for additional disability and resultantly additional compensation.  This claim for this additional disability, then, is "inextricably intertwined" with the claim for a higher initial rating for the left hand scar.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning a claim cannot be rendered until a decision concerning others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

Because also his left shoulder and neck (cervical strain) claims as well may be related to this service-connected disability, the Board must also again remand these other claims, too.


REMAND

The Veteran claims that his left hand, left shoulder, and cervical spine conditions are all service connected, meaning all related or attributable to his military service.  His service treatment records (STRs) show he sustained a deep laceration to his left hand in October 1982, which required sutures.  His STRs also note a second laceration to his left hand a relatively short time later, in February 1983, which likewise required sutures.  Both of these injuries occurred during his active military service.


In September 1987, he had left upper cervical pain over the course of three days.  He had been hit by a boot in the back of his neck.  The diagnosis was cervical strain of the trapezius muscle, which affected the range of motion of his neck.  He received a work release for his neck pain and was referred for physical therapy.  Based on his SPRs obtained following and as a result of the Board's prior remand, the Board accepts that his cervical spine injury occurred while on ACDUTRA, so during qualifying service.  

Active military, naval, or air service includes not only AD, but also any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2011).  It also includes disability resulting from injury, though not disease, incurred or aggravated while performing INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21)-(24), 106, 1110, 1131; 38 C.F.R. § 3.6(a), (d), 3.303(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.



This particular Appellant returned to ACDUTRA on September 11, 1987 and remained in this status until September 26, 1987.  His cervical strain was first reported on September 16, 1987, so in the interim.  Consequently, the Board finds that the cervical strain occurred during a period of qualifying service.

He had a VA compensation examination in October 2010 for his left hand and cervical condition, but his left shoulder condition was not included in the request.  As the United States Court of Appeals for Veterans Claims (Court/CAVC) has made clear, however, once VA undertakes the effort to provide an examination for a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one, or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the following reasons, all three claims, not only the left shoulder claim, must be remanded for another VA compensation examination.

First, the VA examiner's opinion as to the origins or etiology of the Veteran's cervical strain may have been influenced by the fact that the left shoulder condition was not included in the examination request.  The examiner indicated the Veteran had the early stages of degenerative joint disease (i.e., arthritis) in his cervical spine.  He also noted that the STRs included a report of a trapezius strain during service (the trapezius muscle connects the upper, i.e., cervical spine to the shoulder blade).  However, the Veteran's medical treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, show he has a deteriorating shoulder condition as a result of degenerative joint disease.  So, on remand, the VA examiner must be asked to provide an opinion as to any potential relationship between the Veteran's 
left-side cervical strain in service and his now left-side cervical spine and left shoulder disabilities, including especially insofar as whether the strain in service caused or contributed to his now degenerative joint disease in these areas.


Second, the examiner indicated the Veteran had a worsening left arm and hand tremor that caused objects to fall out of his hand.  The examiner resultantly referred the Veteran for additional clinical evaluation and workup and noted he believed that his hand laceration may have caused nerve damage, hence, the reason he now has tremors in this extremity.  However, the examiner did not express any opinion as to the cause of these tremors.  As a result, the examiner's conclusion that the Veteran's only left hand injury and consequent disability, at present, is a nonpainful or asymptomatic scar that is now accordingly rated as 0-percent (noncompensably) disabling, is undermined by his suggestion the Veteran also has this hand tremor.  The inconclusive nature of this opinion therefore warrants reexamination.

Third, the examiner concluded that it was less likely than not the Veteran's cervical spine condition was related to the cervical strain that he suffered during his military service.  While the examiner adequately explained this conclusion on a medical basis, he proceeded under the assumption that the strain did not occur during the Veteran's active military service, apparently on the erroneous presumption that his reserve duty necessarily did not qualify him for disability due to injury or disease incurred in or aggravated during that service, when, in fact, as explained, it does.  Because the Board has now determined that the strain did in fact occur during his ACDUTRA service, on remand the examiner should assume the strain occurred during active military service because this, too, is qualifying service.

The examiner therefore must be asked to provide an opinion not only as to the three discrete claims on appeal, but also as to any potential relationship among them, particularly concerning the nature of the left hand and arm tremors.

Lastly, any additional VA treatment records must be obtained from the local VAMC in Atlanta dated since January 2012, the most recent date for which records are available on Virtual VA.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Request all relevant evaluation or treatment records from the Atlanta VAMC since January 2012.  Because these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination for additional medical comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's claimed left hand, left shoulder, and cervical spine conditions incepted during his active military service, so not just during his service from June 1977 to March 1983 but also in September 1987 since that, too, is qualifying service.  In addition to discussing each of the disabilities individually, the examiner should opine about the relationships among all three conditions affecting the left hand, left shoulder, and cervical spine, and in so doing provide an opinion as to the origins of the left hand and arm tremors.  The Veteran is additionally alleging he has service-connected disability affecting his left thumb, as well, which he contends is proximately due to, the result of, or aggravated by his now service-connected left hand scar condition.  So all aspects of his disability that are related or attributable to his military service, either directly, presumptively or secondarily, must be identified.

All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

As well, it is imperative the examiner reviews the claims file, including a complete copy of this remand and the report of the prior VA compensation examination in October 2010, for the pertinent medical and other history of these claimed disabilities.

If, after consideration of all pertinent facts, additional test results, or procurable data, the examiner cannot provide an opinion without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why the requested opinion is not possible or feasible.  Merely saying he/she cannot comment will not suffice.

The Veteran is hereby advised that failure to report for this additional medical examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him an SOC concerning his "downstream" claim for an initial rating higher than 0 percent for the laceration scar on his left hand - including considering whether he also is entitled to service connection for additional disability affecting his left thumb, in particular, which he is alleging is secondary to his now service-connected left hand scar condition.  38 C.F.R. § 3.310(a) and (b).  See his May 2012 NOD concerning this claim.  Also indicate that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this SOC concerning this claim to complete the steps necessary to perfect his appeal of this "downstream" claim to the Board.  38 C.F.R. §§ 20.200, 20.300, 20.302, 20.303, 20.304, 20.305, and 20.306.  Only if he perfects his appeal of this "downstream" claim should it be returned to the Board for further appellate consideration.

Also send him a supplemental SOC (SSOC) concerning his remaining claims of entitlement to service connection for residuals of a left shoulder injury and cervical strain and give him an opportunity to submit additional evidence and/or argument concerning these claims in response to this SSOC before returning the file to the Board for further appellate consideration of these other claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


